DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 7/9/2018.
Claims 1-7, 10 and 12-16 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2018 and 7/8/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).

Claim Objections
Claims 1, 3, 10 and 13 are objected to because of the following informalities:
“the weight value representing current processing resource demand at the local terminal” at lines 7-8 of Claim 1 should be “each of the weight values representing current processing resource demand at a corresponding local terminal” (Claim 10 is objected due to same reason).
“a local terminal at which the upgrade is determined to be needed” at last line of Claim 3 should be “a local terminal at which a upgrade is determined to be needed” (Claim 13 is objected due to same reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites function of generating a resource allocation plan (i.e., the limitation about reserve an additional computing resource) based on certain calculated values (i.e., the limitations about calculate a resource requirement and a gap between the resource requirement and current available computing resource). Such generating a resource allocation plan is considered as mental processes that performed in the human mind and the calculation of certain values is considered as mathematical concepts. Both of mental processes that performed in the human mind and mathematical concepts have been found by the courts to be abstract.
The other additional limitations like “gather information including … representing current processing demand at the local terminal” is merely data gathering which is adding insignificant extra-solution activity to the judicial exception. The other additional limitations like “a control server”, “a plurality of local terminals”, “a memory”, “one or more processors”, “an information gathering unit”, “a decision unit” and “a resource reservation unit” are merely use computer as a tool to perform an abstract idea. In this way, none of the additional limitations are indicative of integration the abstract into a practical application.
Thereby, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.

For step 2B analysis of 2019 PEG, the other additional limitations like “a control server”, “a plurality of local terminals”, “a memory”, “one or more processors”, “an information gathering unit”, “a decision unit” and “a resource reservation unit” are merely use computer as a 
For other additional limitations like “gather information including … representing current processing demand at the local terminal”, the following prior art references are provided to show such limitations are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
[0009] from Kulkarni et al. (US PGPUB 20150207661 A1) discloses: utilizing a priority value, i.e., the claimed weight value, to manage corresponding application (note: it is understood that such utilization of priority value inherently requires gathering the priority value), wherein the priority value representing resource demand.
[0020] and [0063] from Doddavula et al. (US PGPUB US 20140289412 A1) discloses: utilizing a priority value, i.e., claimed weight value, to management resource reallocation (note: it is understood that such utilization of priority value inherently requires gathering the priority value), wherein the priority value representing resource demand.
[0012] and [0031] from Chung (US PGPUB 20120079491 A1) discloses: utilizing a weight value that is modified with a thread criticality to modify the resource allocated to thread (note: it is understood that such utilization of priority value inherently requires gathering the weight value), wherein the weight value representing resource demand.
[0063] from Chen et al. (US PGPUB 20140122429 A1) discloses: obtaining information including the number of available computing units.


Claims 4-5 from Doyle et al. (US PGPUB 20110154350 A1) discloses: query each of the plurality of worker computing devices for available resources of that worker cloud computing device.

In this way, none of the additional limitations are indicative of an inventive concept at step 2B analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-3 and 13 are rejected for failing to cure the deficiency from their respective parent claim by dependency. 
In addition to Claims 2- 3 and 13, the limitations “calculate a required number of cameras  ... and output the required number of cameras to …” from Claim 2 and “analyze the information regarding … at which the upgrade is determined to be needed” from Claim 3, and “analyze the information regarding decisions … determine … and output a message …” from Claim 13 are also generating resource plan based on calculated value or analysis which is similar to Claim 1 to be considered as abstract idea. The other additional limitations from Claims 2, 3 and 13, like “an even memory configured to store …”, “a decision history memory configured to store …” and “a decision history memory configured to store …” are merely some generic computer function, i.e. 
In this way, Claims 2-3 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 4, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 4 recites functions of deciding a criticality level and assign a weight value, analyzing monitor data/information and to generate an alarm judgment. Such functions are considered as mental processes performed in the human mind. Mental processes that performed in the human mind and mathematical concepts have been found by the courts to be abstract.
The other additional limitations like “a local terminal”, “a control server”, “a weight assignment unit” and “an analysis unit” are merely use computer as a tool to perform an abstract idea. In this way, none of the additional limitations are indicative of integration the abstract into a practical application. In this way, none of the additional limitations is indicative of integration the abstract into a practical application or indicative of an inventive concept.
Thereby, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 5-7 and 14-16 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition to Claim 5, limitation about “estimate near future workload …” is considered as mathematical calculations. The additional limitations “local terminal”, “weight assignment unit” and “workload estimation unit” are merely use computer as a tool to perform an abstract idea.
In addition to Claims 6 and 14, limitation about “sense the location” and “detect anomalies thereat” from Claims 6 and 14 are considered as observation and evaluation process performed in the human mind. The additional limitation “support sensory unit” is merely use computer as a tool to perform an abstract idea.
In addition to Claims 7, 15 and 16, limitations about “tracks the location”, “monitor number of cameras and detecting change of the number” from Claims 7, 15 and 16 are considered as observation and evaluation process performed in the human mind. The additional limitations “a plurality of cameras that tracks …”, “the weight assignment unit” and “a camera detect unit” are merely use computer as a tool to perform an abstract idea.
Thereby, Claims 5-7 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 10, Claim 10 recites a computer-readable storage medium storing program to implement the functions as recited in Claim 10. However, there is no evidence in the specification to show such computer-readable storage medium under the broadest reasonable interpretation to exclude signals (see MPEP 2111, examiner obliged to give the terms or phrases 
Note: even Applicant amended “a computer-readable storage medium” from Claim 10 into “a non-transitory computer-readable storage medium”, Claim 10 is rejected under 35 U.S.C. 101. Because Claim 10 is a product claim recites same processes as the system Claim 1 recites, and thus Claim 10 also recites abstract idea has been found by the courts. The other additional limitations like “a computer-readable storage medium storing surveillance program” is merely use a computer as a tool to perform the abstract idea. Thereby, similar as Claim 1, Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding to Claim 12, Claim 12 is a product claim recites same processes as the system Claim 4 recites, and thus Claim 12 also recites abstract idea has been found by the courts. The other additional limitations like “a non-transitory computer-readable storage medium storing surveillance program” is merely use a computer as a tool to perform the abstract idea. Thereby, similar as Claim 4, Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US PGPUB 20070106796 A1, hereafter Kudo) in view of Chung (US PGPUB 20120079491 A1).

Regarding to Claim 1, Kudo discloses: A control server communicatively coupled with a plurality of local terminals (see Fig 1 and [0034]-[0035]), comprising: 
a memory, and one or more processors functioning as (see Figs. 1, 3 and [0054]):
an information gathering unit configured to gather information including current available computing resources from the plurality of local terminals (see [0011]; “an allowable processing amount representing processing amount available by the computing resources allocated to the business application, for each of the business systems”, emphasis added);
unit configured to calculate a resource requirement at each local terminal (see [0011]; “an actual processing amount required to process subject business application … for each of the business systems”, emphasis added), and calculate a gap between the resource requirement calculated and the current available computing resource gathered with the information gathering unit at each local terminal (see [0011]; “calculation of a margin rate indicative of ratio between an actual processing amount required to process subject business application and an allowable processing amount representing processing amount available by the computing resources allocated to the business application, for each of the business systems”, emphasis added); and
a resource reservation unit configured to reserve an additional computing resource for a local terminal having a widest gap among the plurality of local terminals from another local terminal with a narrowest gap among the plurality of local terminals (see [0012]; “a computer resource allocated to a business system showing highest margin rate is reallocated to a business system showing lowest margin rate so as to render marginal rate inequities among business systems to satisfy a predetermined condition”, emphasis added)

Kudo does not discloses: 
the information gathering unit configured to further gather information including weight values from the plurality of local terminals, the weight value representing current processing demand at the local terminal;
the decision unit configured to calculate a resource requirement at each local terminal based on the weight value thereof.
However, Chung discloses: a computer device comprising:
computing components that the computer device managed, the weight value representing current processing demand at the computing component that the computer device managed; a decision unit configured to calculate a resource requirement at each computing component based on the weight value thereof (see [0031]; “periodically modify the weight values for each thread based on measured actual criticality values, and also periodically adjust the thread criticality values for each thread. Further, in response to an adjustment in the thread criticality values, the resource allocation module can modify the amount of resources allocated to each thread”. Also see [0012]; “each thread of a multi-threaded application is assigned a ranking, referred to as thread criticality, based on the amount of time the thread is expected to take to complete one or more operations associated with the thread. More resources are assigned to threads having a higher thread criticality, in order to increase the rate at which the thread completes its operations”. The weight value indicating the criticality level of the current processing resource demands for each of threads managed by the computing device, the actual processing resource requirement for each threads is adjusted/calculated based on such weight value).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the determination of actual processing resource requirement of application at each local terminal from Kudo by including associating the actual resource requirement for a computing component with a weight value that indicating criticality level of the resource demands from Chung, since it would provide an mechanism of prioritizing resource allocation for the computing component would like to have more resources allocated for completing its operations (see [0012] and [0031] from Chung).

the information gathering unit configured to further gather information including weight values from the plurality of local terminals, the weight value representing current processing demand at the local terminal; the decision unit configured to calculate a resource requirement at each local terminal based on the weight value thereof (see [0011] from Kudo and [0012], [0031] from Chung; “an actual processing amount required to process subject business application … for each of the business systems”, “each thread of a multi-threaded application is assigned a ranking, referred to as thread criticality, based on the amount of time the thread is expected to take to complete one or more operations associated with the thread. More resources are assigned to threads having a higher thread criticality, in order to increase the rate at which the thread completes its operations” and “periodically modify the weight values for each thread based on measured actual criticality values, and also periodically adjust the thread criticality values for each thread”. At the combination system, each of the business systems 153 managed by Resource Allocation Arbitration Apparatus 101 at Fig. 1 of Kudo would include a resource demand weight mechanism that weighting the resource demands urgency based on the criticality values determined for each of the business systems 153, then the Resource Allocation Arbitration Apparatus 101 would determine the actual resource requirement for each of the business system 153 based on such weight information).

Regarding to Claim 10, Claim 10 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US PGPUB 20070106796 A1, hereafter Kudo) in view of Chung (US PGPUB 20120079491 A1) and further in view of Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) and Hamalainen et al. (US PGPUB 20150161877 A1, hereafter Hamalainen). 

Regarding to Claim 2, the rejection of Claim 1 is incorporated, the combination of Kudo and Chung does not disclose:
an event memory configured to store event information relating events held at nearby locations of the plurality of local terminals, wherein,
the decision unit calculates a required number of cameras to add or remove at each of the plurality of local terminal by referring to corresponding event information stored in the event memory, and outputs the required number of cameras to add or remove to the corresponding local terminal.
However, Pattyn discloses: a control server communicatively coupled with a plurality of local terminals for business operations (see Figs. 1-2a and “The saving of time by early assessment of the threat event at the client site, may additionally prevent or further limit damage or business interruption” from [0156], emphasis added) comprising:
an event memory configured to store event information relating events held at nearby locations of the plurality of local terminals, wherein there are a plurality of cameras at each of the plurality of local terminal (see Figs. 1, step 50 of Fig. 2a, 3, [0125] and [0127]; “a graphical user interface 300 of the central monitoring system 12 allows the operator to view information relating to a threat event” and “in response to which a client event record is created (see block 50 of FIG. 2a )”. Also see [0100]-[0101]; “Each of the client threat-detection systems 16, 18, 20 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the application of the resource management system having a central manager to manage a plurality of business systems performing business functions from the combination of Kudo and Chung by including a surveillance system having a central manager to manage a plurality of local terminals performing business operations from Pattyn, since it would provide wider application for the business system from Kudo to a video surveillance system and provide security alarm mechanism to protect the safety of each managed business system (see [0100]-[0101], [0125] and [0127] from Pattyn).
 
Furthermore, Hamalainen discloses: calculates a required number of cameras to add or remove for each object to be monitored by referring to corresponding event, and output the required number of cameras to add or remove (see [0011]; “ for collecting information related to a crime or distress scene. An indication is received that a phone (“distressed phone”) has declared an emergency or distress event and a location of the distressed phone is also received … For each of the additional set of phones and the distressed phone, a number of cameras capable of tracking that phone is determined. For a phone from the additional set of phones and the distressed phone, video or image data related to a user of the phone is captured using at least one of the determined number of cameras capable of tracking that phone”. Note: since Hamalainen does use the determined number of cameras to track/monitor the object 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the usage of cameras to monitor nearby locations of plurality of local terminals from the combination of Kudo, Chung and Pattyn by including mechanism of determining required number of cameras to track/monitor object based on corresponding events occurred from Hamalainen, since it would provide a mechanism of dynamically utilizing different numbers of cameras to track/monitor objects based on corresponding events and corresponding objects (see [0011] from Hamalainen).
Thereby, the combination of Kudo, Chung, Pattyn and Hamalainen discloses the missing limitations from the combination of Kudo and Chung (note: based on Fig. 3 and [0127] from Pattyn and [0011] from Hamalainen, the event memory stores event information, and then based on such event information, the central manager would determine the number of cameras needed for track/monitor objects for the event occurred, i.e., the determination or calculation of number of cameras needed is based on the corresponding event information stored in the event memory).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US PGPUB 20070106796 A1, hereafter Kudo) in view of Chung (US PGPUB 20120079491 A1) and further in view of Ferris et al. (US Patent 9606831 B2, hereafter Ferris).

Regarding to Claim 3, the rejection of Claim 1 is incorporated, the combination of Kudo and Chung does not disclose:
configured to store information regarding decisions made by the decision unit; and
a resource planning unit configured to analyze the information regarding decisions stored in the decision history memory, determine whether or not a reallocation of the computing resource is needed at each of the plurality of local terminals, and output a message suggesting a reallocation to a local terminal at which the upgrade is determined to be needed.
However, Ferris discloses:
a decision history memory configured to store information regarding resource allocation decisions (see lines 17-34 of col. 8; “For example, the VM analysis data 310 can include one or more of input/output (I/O) data, memory usage data, storage data, central processing unit (CPU) consumption data and other processing data, redundancy data, network transmission data, and any other data associated with an execution or support of software modules or other resources of the set of virtual machines 310”);
a resource planning unit configured to analyze the information regarding decisions stored in the decision history memory, determine whether or not a reallocation of the computing resource is needed at each of the managed computing environments, and output a message suggesting a reallocation to a managed computing environment at which the upgrade is determined to be needed (see lines 38-48 of col. 8; “the VM management tool 302 can determine, from the VM analysis data 308, how much memory a certain virtual machine uses over a certain time period, and can determine that the virtual machine may benefit from an upgrade or downgrade in the amount of instantiated memory. For further example, the VM management tool 102 can determine, from the VM analysis data 308, the daily average amount of data that another virtual machine transfers, and can determine that the virtual machine can 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the central manager server to manage resource allocation among multiple business system from the combination Kudo and Chung by including suggestion whether to upgrade resource capability on the managed computing environment based on resource allocation performance information from Ferris, since it would further include a resource upgrade suggestion function for a resource management server to benefit the managed devices (see lines 38-48 of col. 8 from Ferris).
Thereby, the combination of Kudo, Chung, and Ferris discloses the missing limitations from the combination of Kudo and Chung (note: at the combination system, the resource allocation decision like amount of CPU or memory to be utilized for each local terminal is decided by a decision unit, such decision information from Kudo are mapped to CPU consumption data and memory usage data that included in VM analysis data 310 from Ferris. Thereby, at the new combination system, there is a decision history memory to store information regarding to decision made by the decision unit).

Claims 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) in view of Chung (US PGPUB 20120079491 A1). 

Regarding to Claim 4, Pattyn discloses: a local terminal communicatively coupled with a control server, comprising:
monitoring a location allocated to the local terminal (see Figs. 1, 2a; [0100]-[0101]; “Each of the client threat-detection systems 16, 18, 20 monitors a respective client site, only two of which are shown in FIG. 1, for threat events. The threat-detection systems 16, 18, 20 may be configured to detect an intrusion, smoke, a combination of intrusion or smoke, or any other specified threat”); 
an analysis unit configured to analyze result of the monitoring by using computing resources assigned and detect an event therein to generate an alarm according to the severity of the event (see [0123]-[0124]; “The client threat-detection system 18 receives this trigger and sounds a smoke alarm at the client site 24. At the same time, a threat detection alert is generated at the client threat-detection system 18 (block 44) and transmitted (block 46)”. Based on analysis on the different situations monitored/detected by sensor and/or camera of the client site, client site may or may not generate an alarm based on the severity of the detected event. Note: it is understood that the client threat-detection system 18 requires to utilize computing resource to receive the trigger, generate an alarm and transmit the alarm to central monitoring system that are described at [0123]). 

Pattyn does not disclose: 
a weight assignment unit configured to decide a criticality level by monitoring a location allocated to the local terminal and assign a weight value of the local terminal based on the criticality level; using computing resources assigned based on the weight value.
However, Chung discloses: a computer device comprising:
unit configured to decide a criticality level by monitoring task performed by a computing component and assign a weight value of the computing component based on criticality level; performing the task using computing resources assigned based on the weight value (see [0031]; “periodically modify the weight values for each thread based on measured actual criticality values, and also periodically adjust the thread criticality values for each thread. Further, in response to an adjustment in the thread criticality values, the resource allocation module can modify the amount of resources allocated to each thread”. Also see [0012]. The weight value indicating the criticality level of the current processing resource demands for each of threads managed by the computing device, the actual processing resource requirement for each threads is adjusted/calculated based on such weight value).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource allocation on the client threat-detection system 18 from Pattyn by including using a criticality value of corresponding task to be performed to determine the amount resource to be allocated for performing the task from Chung, since it would provide an mechanism of prioritizing resource allocation for the computing component would like to have more resources allocated for completing its operations (see [0012] and [0031] from Chung. Note: since the resources allocated from Pattyn are supposed to perform analysis and generate an alarm that draw attention on the corresponding event, and thus it is reasonable to using a corresponding criticality level to prioritize whether allocate more resource or not based on the severity of the event to complete the analysis and alarm generation as soon as possible).
Thereby, the combination of Pattyn and Chung discloses the missing limitation from Chung.


Regarding to Claim 6, the rejection of Claim 4 is incorporated and further the combination of Pattyn and Chung discloses: a support sensory unit configured to sense the location using at least one support sensor and detect anomalies thereat (see [0122]-[0123] from Pattyn; “a smoke-detector, has detected smoke in its detection range”).

Regarding to Claim 12, Claim 12 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) in view of Chung (US PGPUB 20120079491 A1) and further in view of Niikura (US PGPUB 20170262945 A1).

Regarding to Claim 5, the rejection of Claim 4 is incorporated, the combination of Pattyn and Chung does not disclose: a workload estimation unit configured to estimate near future workload based on past workload patterns and the weight value.
However, Niikura discloses: a workload estimation unit configured to estimate near future workload based on past workload patterns and a weight value (see [0074]; “a regression analysis method of estimating the load of the current day using many variables (past load patterns, the weather, the day of the week, etc.) that affect the load, an equivalent day employing method of finding a day that most resembles the current day from past data and the weight of data close to the current day”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource allocation on the client threat-detection system 18 from the combination of Pattyn and Chung by including a mechanism of estimating the workload based on past workload pattern and weight data from Niikura, since it would provide a mechanism of calculating near feature workload based on several variable that affect the workload (see [0074] from Nikkura).

Regarding to Claim 14, the rejection of Claim 5 is incorporated and further the combination of Pattyn, Chung and Nikkura discloses: a support sensory unit configured to sense the location using at least one support sensor and detect anomalies thereat (see [0122]-[0123] from Pattyn; “a smoke-detector, has detected smoke in its detection range”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) in view of Chung (US PGPUB 20120079491 A1) and further in view of Koichi (JP2008113376A IDS-recorded, Examiner provided English translation is translated by Google Patents).

Regarding to Claim 7, the rejection of Claim 4 is incorporated and the combination of Pattyn and Chung do disclose: a plurality of cameras that tracks the location for the monitoring (see Fig. 1 and [0101] from Pattyn; “Client threat-detection system 18 monitors an industrial client site 24. The system 18 includes various detection devices such as surveillance cameras, 
The combination does not disclose: wherein the weight assignment unit further comprises a camera detection unit configured to monitor number of the cameras and detecting change of the number.
However, Koichi discloses: a camera detection unit configured to monitor number of the cameras and detecting change of the number (see “A pair of cameras 12 and an encoder 13 are installed at a location to be monitored. The camera 12 captures a place to be monitored and sends the captured video data to the encoder 13” at page 4 and “Further, the RP 15 monitors the data size of the management table, detects addition / deletion of a camera based on the increase / decrease” at page 5).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource allocation on the client threat-detection system 18 from the combination of Pattyn and Chung by including detecting addition/deletion of a camera from Koichi, since it would provide a table data structure to atomically manage registrations of the cameras at the system (see “the RP 15 monitors the data size of the management table, detects addition / deletion of a camera based on the increase / decrease” from page 5 of Koichi).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US PGPUB 20070106796 A1, hereafter Kudo) in view of Chung (US PGPUB 20120079491 A1), Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) and Hamalainen et al. (US PGPUB .

Regarding to Claim 13, the rejection of Claim 2 is incorporated, the combination of Kudo, Chung, Pattyn and Hamalainen does not disclose:
a decision history memory configured to store information regarding decisions made by the decision unit; and
a resource planning unit configured to analyze the information regarding decisions stored in the decision history memory, determine whether or not a reallocation of the computing resource is needed at each of the plurality of local terminals, and output a message suggesting a reallocation to a local terminal at which the upgrade is determined to be needed.
However, Ferris discloses:
a decision history memory configured to store information regarding resource allocation decisions (see lines 17-34 of col. 8; “For example, the VM analysis data 310 can include one or more of input/output (I/O) data, memory usage data, storage data, central processing unit (CPU) consumption data and other processing data, redundancy data, network transmission data, and any other data associated with an execution or support of software modules or other resources of the set of virtual machines 310”);
a resource planning unit configured to analyze the information regarding decisions stored in the decision history memory, determine whether or not a reallocation of the computing resource is needed at each of the managed computing environments, and output a message suggesting a reallocation to a managed computing environment at which the upgrade is determined to be needed (see lines 38-48 of col. 8; “the VM management tool 302 can 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the central manager server to manage resource allocation among multiple business system from the combination Kudo, Chung, Pattyn and Hamalainen by including suggestion whether to upgrade resource capability on the managed computing environment based on resource allocation performance information from Ferris, since it would further include a resource upgrade suggestion function for a resource management server to benefit the managed devices (see lines 38-48 of col. 8 from Ferris).
Thereby, the combination of Kudo, Chung, Pattyn, Hamalainen and Ferris discloses the missing limitations from the combination of Kudo, Chung, Pattyn and Hamalainen (note: at the combination system, the resource allocation decision like amount of CPU or memory to be utilized for each local terminal is decided by a decision unit, such decision information from Kudo are mapped to CPU consumption data and memory usage data that included in VM analysis data 310 from Ferris. Thereby, at the new combination system, there is a decision history memory to store information regarding to decision made by the decision unit).

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Pattyn et al. (US PGPUB 20200066123 A1, hereafter Pattyn) in view of Chung (US PGPUB 20120079491 A1) and Niikura (US PGPUB 20170262945) and further in view of Koichi (JP2008113376A IDS-recorded, Examiner provided English translation is translated by Google Patents).

Regarding to Claim 15, the rejection of Claim 5 is incorporated and further the combination of Pattyn, Chung and Niikura discloses: a plurality of cameras that tracks the location for the monitoring (see Fig. 1 and [0101] from Pattyn; “Client threat-detection system 18 monitors an industrial client site 24. The system 18 includes various detection devices such as surveillance cameras, smoke detectors, motion detectors or the like, each of which monitors a different area or different security aspect of the industrial client site 24 thereby to identify particular threat events”).
The combination of Pattyn, Chung and Niikura does not disclose: wherein the weight assignment unit further comprises a camera detection unit configured to monitor number of the cameras and detecting change of the number.
However, Koichi discloses: a camera detection unit configured to monitor number of the cameras and detecting change of the number (see “A pair of cameras 12 and an encoder 13 are installed at a location to be monitored. The camera 12 captures a place to be monitored and sends the captured video data to the encoder 13” at page 4 and “Further, the RP 15 monitors the data size of the management table, detects addition / deletion of a camera based on the increase / decrease” at page 5).


Regarding to Claim 16, the rejection of Claim 6 is incorporated and Claim 16 is rejected for the same reason set forth in the rejection of Claim 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni et al. (US PGPUB 20150207661 A1) discloses: utilizing a priority value, i.e., the claimed weight value, to manage corresponding application (note: it is understood that such utilization of priority value inherently requires gathering the priority value), wherein the priority value representing resource demand (see [0009]).
Doddavula et al. (US PGPUB 20140289412 A1) discloses: utilizing a priority value, i.e., claimed weight value, to management resource reallocation (note: it is understood that such utilization of priority value inherently requires gathering the priority value), wherein the priority value representing resource demand (see [0020] and [0063]).

Claim 1 from Coward et al. (US Patent 10375156 B2) discloses: gathering available CPU resource information in order to compare such available CPU resource information with a threshold (see Claim 1).
Doyle et al. (US PGPUB 20110154350 A1) discloses: query each of the plurality of worker computing devices for available resources of that worker cloud computing device (see Claims 4-5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196